Citation Nr: 1134042	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from May 1966 to June 1970, and from June 1971 to June 1974.  From June 1970 to June 1971, the Veteran was a member of the Army Reserves.  He served in Vietnam during his first period of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for hearing loss, low back disability, hypertension, CAD, and posttraumatic stress disorder (PTSD).

The Veteran testified at a November 2009 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.

The Board issued a decision and remand in January 2010.  Service connection for PTSD was granted; VA has implemented that decision, and no further appellate issue remains for the Board to consider.  Consideration of service connection for CAD and hypertension as secondary to CAD were deferred under a stay imposed by the Secretary of Veterans Affairs.  New regulations were pending which would permit service connection for CAD on a presumptive basis, and the claim for hypertension was inextricably intertwined with such.  The regulations have now been promulgated, and the stay lifted.  Service connection for CAD was granted in a June 2011 rating decision; this was a full grant of the benefit sough on appeal, and hence there is no further question for the Board.  Service connection for hypertension remains on appeal, and is ripe for appellate consideration.

The Board additionally remanded the matters of service connection for bilateral hearing loss and a low back disability for further development.  The issues are now returned to the Board.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not first manifested on active duty service; the preponderance of the evidence is against a finding that a current low back disability is related to military service.

2.  Hypertension is not an ischemic heart disease.

3.  Hypertension was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against a finding that hypertension is related to military service or any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter failed to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran stated he was aware of and understood the applicable laws and regulations, and he specifically waived any error in the timing and content of the notice.  Transcript, p 3.  Further, in light of the denial of service connection discussed below, no effective date or evaluation shall be assigned, and the lack of notice regarding such is therefore harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He submitted private treatment records regarding his cardiac condition only.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and provided requested opinions with appropriate rationales.

The Veteran has objected to efforts to obtain complete records from the Martin Army Community Hospital, stating that VA made one incomplete attempt to obtain records and failed to properly follow up on that request when asked for additional information.  However, it appears VA has made sufficient requests, including follow-up via phone call in response to requests for additional information. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran served in Vietnam, and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Neither disability at issue here is a listed condition; hypertension is not a disease within the meaning of "ischemic heart disease" as it is not a disease of the heart. VA Training Letter 10-04, Training Guide, p. 14.  Hence the herbicide presumption is not applicable.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back Disability

The Veteran alleges that he injured his back in July 1966, when a small plane failed an attempted take-off and crashed in front of him at Fort Benning.  The incident is verified by official records and newspaper accounts.  

The Veteran reports that after the accident he woke up at the hospital with cuts on the back of his head and a sore neck and back.  The newspaper account the Veteran submitted states that he was "treated and released from the base hospital."  Two others are specifically mentioned as having been treated for concussions and lacerations; the implication is the Veteran was less injured, and did not lose consciousness.  Records of his treatment at the base hospital are not available.  He was not admitted, and hence the hospital has not maintained clinical records.  Any outpatient treatment records were either not associated with his individual service treatment records, or have been lost; a September 1966 in-service examination report indicates that such was provided because of "lost medical records."  That examination does document a scar on the back of his head.

Subsequent service treatment records reveal no treatment for or complaints of any back problems.  Examinations in May 1970 and June 1971 include specific denials of current or past back problems, and examiners made no findings indicating any current low back disability.

VA treatment records from May 2002 to July 2008 reveal that the Veteran first sought treatment for back problems in April 2003, when he enrolled with VA for his primary medical care.  He indicated he had previously been treated by two private doctors; their records have not been provided to VA, nor has the Veteran provided information to allow VA to assist him in obtaining such.  The VA doctor indicated that x-rays showed advanced degeneration of the disc spaces of the lumbar spine.  He continued to complain of back pain and generalized aches.  Treating doctors did not specifically discuss etiology.

At the November 2009 hearing, the Veteran reported that when the plane crashed in 1966, he was struck by some part of the aircraft.  He reported scars on the back of his head and bruises on his back, mainly in the lower half.  He did not recall any treatment for back problems in service after the accident, and stated he was not treated for back problems as a civilian for many years after service.  He did report being hospitalized for two nights.

The Board directed in the January 2010 remand that the Veteran be afforded a VA spine examination.  Unfortunately, the Veteran became ill and was hospitalized in March 2011; a full examination was not possible.  Instead, a VA nurse practitioner reviewed the claims file in detail and rendered the required medical opinion.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, substantial compliance is all that is required with VA remand orders, particularly when an adequate explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

The records review in March 2011 substantially complies with the Board's remand directive, and further remand would serve no justifiable purpose.  The examiner reviewed the file, and had before her an accurate and relevant record on which to base her opinion.  There is no showing or allegation that there has been any substantive change in the Veteran's physical condition which would necessitate a new physical examination.

The examiner noted the history of injury when near a plane crash in 1966, and reviewed the service treatment records.  She commented on the newspaper account of the crash, and mentions of back problems (or lack thereof) in service and after.  The Veteran's post-service employment in what she summarized as "the building trades" was noted.  She opined that it was less likely than not that the currently diagnosed degenerative disc disease of the lumbar spine was caused by or a result of military service.  She noted that the diagnosis was common in the Veteran's age group and was associated with "wear and tear," which the Veteran had while working in manual labor jobs after service.  He was able to complete his training after the crash, and served for many more years.  There are no documented complaints of back problems in service.

The sole credible and competent evidence regarding the etiology of the Veteran's low back condition is against his claim.  While the record establishes that the Veteran was involved in a plane crash in 1966, and apparently was struck to some extent by debris in that crash, there is no contemporaneous evidence of injury to the low back.  At most, he required stitches to the back of his head.  Newspaper accounts indicate that any injuries he sustained were minor, and far less than he has now indicated.  He was treated and released.  Service records show no in-service treatment or complaints related to back problems; he specifically denied such on several examinations.  In current testimony, he stated he could not recall if he was treated for back problems in service, and his post-service treatment was not for many years after service.  Based on these facts, the qualified examiner offered a negative opinion, indicating that the Veteran's disability was more consistent with that expected of a man his age with his work history.

The Veteran has offered his own opinion on etiology, stating he believes his current disability is related to the plane crash.  However, as a layperson, the Veteran is not competent to render a nexus opinion in this case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not allege that he sustained an injury and experienced pain ever since; he is not describing continuous symptoms or observing a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The weight of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.



Hypertension

The Veteran has alleged that his currently diagnosed hypertension is related to service either via exposure to herbicides, or as secondary to his service connected CAD.

The Veteran has not alleged, and the evidence of record does not show, that hypertension was first manifested on active duty service or during the first year following service.  Neither direct nor presumptive service connection as a chronic disease are therefore applicable, and will not be further discussed.

Hypertension is not an ischemic disease of the heart, and hence presumptive service connection based on herbicide exposure is not warranted.  The newly added disabilities, effective August 2010, do not include the vascular system impairments such as hypertension.  A Veteran may still establish service connection through an evidentiary showing that a relationship between the exposure and current diagnosis is at least as likely as not.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The sole evidence of a relationship between hypertension and herbicide exposure of record, however, is the opinion of the Veteran.  As a layperson, he is not competent to render such an opinion; it requires bringing to bear specialized medical knowledge and training beyond mere observation through the five senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Similarly, there is no evidence other than the Veteran's own non-competent opinion relating hypertension and service connected CAD.  In May 2011, a VA examiner addressed the question; the Veteran had apparently recovered sufficiently to appear at the medical center for his appointment.  The claims folder was reviewed in its entirety.  The examiner noted the allegations that hypertension was first diagnosed in the late 1980's or early 1990's, and cardiac problems first developed in the 2000's; as hypertension preceded CAD, CAD could not be the cause.  The Veteran had multiple risk factors for the development of hypertension, including his gender, age, smoking history, sleep apnea, and morbid obesity.  The examiner also opined that hypertension had not been aggravated by CAD, as efforts for blood pressure control (medication) had not required adjustment since CAD was diagnosed.  The opinion is well reasoned and amply supported by the evidence of record.

The Board notes that the Veteran is also service connected for diabetes mellitus, but there is no evidence of record of any relationship between hypertension and that condition, nor has he alleged such.  Moreover, there is no evidence of kidney dysfunction which is considered a required precursor for diabetic hypertension, and the hypertension diagnosis preceded the diagnosis of diabetes by several decades.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for hypertension is denied.


REMAND

Remand of the claim for service connection for hearing loss is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2010, the Board remanded this appeal for a VA examination, to resolve a conflict in the evidence of record.  A treating VA doctor offered a positive nexus opinion for the diagnosed bilateral hearing loss, based on in-service noise exposure.  A VA examiner, however, reported extensive post-service noise exposure not discussed by the treating doctor.  The examiner did not offer a nexus opinion.

Further, service records appeared to show improvements in hearing over the course of the Veteran's service.

The Veteran was scheduled for an examination, but failed to report.  It appears that the appointment fell in the middle of the Veteran's hospitalization; the Veteran's representative indicates this was the reason for the failure to report.  An examination, with medical opinion, remains necessary to properly resolve the appeal.  Good cause for the prior failure to report having been shown, an additional remand is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for a VA audiology examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether a currently diagnosed bilateral hearing loss disability is at least as likely as not related to verified in-service noise exposure.  Post-service noise exposure must be discussed, as well as the status of hearing at separation from service.  A full and complete rationale for any opinion expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


